TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00215-CV


Robert Lee Johnson, TDCJ #666643, Appellant

v.

Greg Abbott, et al., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-05-003423, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


 Appellant Robert Lee Johnson attempts to appeal a district court order that dismissed
his suit as frivolous under chapter 14 of the civil practice and remedies code.  The order was entered
on April 6, 2006, but appellant did not file his notice of appeal with the district court until April 9,
2007.  Appellant's April 9, 2007 notice of appeal from the district court's April 6, 2006
order of dismissal is untimely.  See Tex. R. App. P. 26.1(a) (requiring notice of appeal to be filed
within ninety days after judgment is signed); Tex. R. App. P. 26.1(c) (requiring notice of restricted
appeal to be filed within six months after judgment is signed).  We lack jurisdiction to dispose of
this purported appeal in any manner other than by dismissing it for want of jurisdiction. 
Tex. R. App. P. 42.3(a); Grondona v. Sutton, 991 S.W.2d 90, 93 (Tex. App.--Austin 1998,
pet. denied).



   
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   June 6, 2007